DETAILED ACTION
The present application, filed on 09/15/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 09/15/2021.
Claims 1-15 are pending and have been considered below.

Priority
The application claims priority to foreign application KR10-2020-0119135, filed on 09/16/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "521" and "522" have both been used to designate a molten bonding portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the attenuation plate". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedeau (US 2016/0089947).
Regarding claim 1, Bedeau discloses {Figures 1-4} a strut bearing assembly {10} for a vehicle, comprising: an insulator {60; “insulator” [0005]} coupled to a vehicle body; a first case {30, 40} disposed to face the insulator {60}; a second case {other of 30, 40} rotatably coupled to the first case {30, 40}; a friction reduction unit {20} disposed between the first case and the second case {30, 40}, and configured to reduce friction between the first case and the second case {30, 40}; and a coupling unit {70 (80, 90)} disposed in the insulator {60} and the first case {40}, melted by heat [0043], and coupling the insulator {60 (70, 80, 90)} and the first case {30, 40} to each other [0046].  
Regarding claim 4, Bedeau discloses {Figures 2-4} the first case {30 (50) [0041]} includes one or more concave parts {52 [0044]} concavely recessed into an inside of the first case {30 (50)} from an upper surface of the first case.  
Regarding claim 5, Bedeau discloses {Figures 2-4} a plurality the concave parts {52 [0044]} are arranged in a plurality of rows along a radial direction [0042] of the first case {30 (50)}.  
Regarding claim 6, Bedeau discloses {Figure 1} the first case {40} includes a first hook {above 52} protruding radially inward from an inner peripheral surface of the first case {40} and having an end bent downward, wherein the second case {30 (50)} includes a second hook {bottom of 51, 52, 94} protruding radially inward from an inner peripheral surface of the second case {30} and having an end bent upward, and wherein the first hook {above 52} and the second hook {52} are engaged with each other to rotatably support the second case {30} with respect to the first case {40}.  
Regarding claim 7, Bedeau discloses {Figures 1-4} the coupling unit {70} includes: one or more first coupling parts {58, 59} formed through the insulator {60}; and one or more second coupling parts {82, 84, 86, 92, 94} extending from the first case {30 (50), 40}, inserted into the one or more first coupling parts {58, 59}, respectively, and melt-bonded to the insulator {60 [0051]}.  
Regarding claim 8, Bedeau discloses {Figures 1-4} the coupling unit {70} includes: one or more first coupling parts {58, 59} formed through the insulator {60}; and one or more second coupling parts {82, 84, 86, 92, 94} extending from the first case {30 (50)}, inserted into the one or more first coupling parts {58, 59}, respectively, and melt-bonded to the insulator {60}.  
Regarding claim 9, Bedeau discloses {Figures 2-4} each of the one or more first coupling parts {58, 59} is formed such that a width of an upper side thereof is larger than a17Docket No. 151124.0078 width of a lower side thereof.  
Regarding claim 10, Bedeau discloses {Figures 1-4} each of the one or more second coupling parts {82, 84, 86, 92, 94} includes: an extension portion {84, 86, 94} extending to an outside of the first case {30, 40} and inserted into the first coupling part {58, 59}; and a bonding portion {82, 92, 282, 292} disposed at an end of the extension portion {84, 86, 94} to be deformable in shape, and bonded to one surface of the insulator {60}.  
Regarding claim 11, Bedeau discloses {Figures 1-4} the bonding portion {82, 92, 282, 292} is melted in a state in which the extension portion {84, 86, 94} is inserted into the first coupling part {58, 59}.  
Regarding claim 12, Bedeau discloses {Figures 1-4} the bonding portion {82, 92, 282, 292} is deformed such that a width of the bonding portion is larger than a width of the extension portion {84, 86, 94}, and the bonding portion is in contact with the one surface of the insulator {60}.  
Regarding claim 13, Bedeau discloses {Figures 1-4} a method of manufacturing a strut bearing {10} assembly for a vehicle, the method comprising: assembling an insulator {60; “insulator” [0005]} and a first case {30 (50), 40} by inserting a second coupling part {82, 84, 86, 92, 94} into a first coupling part {58, 59}; melting a bonding portion {82, 92, 282, 292} by applying heat [0043] to the second coupling part {82, 84, 86, 92, 94 [0046]}; and coupling the first case {30 (50), 40} and the insulator {60} to each other by molding a molten bonding portion [0043-0046]. 
Regarding claim 14, Bedeau discloses {Figures 1-4} the coupling of the first case {30 (50), 40} and the insulator {60} to each other includes: pressing the molten bonding portion {82, 92, 282, 292} such that the molten bonding portion is bonded to one surface of the insulator {60}; and cooling the molten bonding portion {82, 92, 282, 292} such that a shape of the molten bonding portion is fixed {“vulcanization” [0043]}.  
Regarding claim 15, Bedeau discloses {Figures 1-4} the first coupling part {58, 59} is formed through the insulator {60}, and the second coupling part {82, 84, 86, 92, 94 [0046]} extends from the first case {30 (50), 40}.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Shin (US 2016/0304130) discloses an insulator {10, 20, 30} includes: a support part {20 (24)} in which an upper cup {21} and a lower cup {22} are coupled to contact each other; a main plate {110, 30} disposed spaced apart from the support part {20} and including a plurality of coupling holes {36} disposed along a circumferential direction; and an attenuation part {10} installed between the support part {20 (24)} and the main plate {30}, wherein the attenuation plate {10} is elastically deformable. However, examiner determined it would not have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have combined the insulator taught by Shin with the strut bearing disclosed by Bedeau.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang (US 2016/0221409) teaches a polymer composite strut insulator. Lee (US 2016/0223023) teaches a rolling bearing and suspension apparatus for an automobile. Lim (US 2020/0406515) teaches a top mount assembly and method for manufacturing the same. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614